UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6288



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUGUSTINE PEREZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-90-112; 7:97-cv-00179-jct)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Augustine Perez, Appellant Pro Se. Ray Burton Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Augustine Perez seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating      that    reasonable     jurists     would   find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Perez has not

made the requisite showing.            Accordingly, we deny permission to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented     in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                        DISMISSED



                                       - 2 -